



Exhibit 10.1


August 6, 2019
 




Dear Mr. Dirk Montgomery:


I am pleased to extend this conditional offer of employment as Chief Financial
Officer with Fiesta Restaurant Group, Inc. ("Fiesta"), reporting to Rich
Stockinger, President and Chief Executive Officer. Your new office will be
located at 14800 Landmark Blvd., Addison, Texas.  I propose a start date of
September 9 , 2019 and am excited to work with you.
 
The following is a brief outline of the major components of this conditional
offer of employment:
 
Base Compensation
Your annualized base salary will be $475,000. You will be paid biweekly.
 
Discretionary Annual Increase
You are eligible for a discretionary annual increase, based on merit. Your first
increase may occur in January 2021.


Discretionary Bonus
Your bonus target is equal to 50% of your annual base salary, subject to the
terms of the Fiesta bonus plan applicable to you and subject to the discretion
of the Compensation Committee of the Board of Directors.


Sign-on Bonus
You are eligible for a one-time special incentive bonus of $178,000 to be paid
on or before March 15, 2020. In the event you voluntarily terminate from the
Company within one year of the payment date of the sign on bonus, the sign on
bonus must be refunded to the and you authorize the Company to deduct this
obligation insofar as possible, from any salary, wages, accrued vacation, bonus
or other payments or employee benefits to which you may be entitled or business
expense reimbursement amounts that may be due to you. You agree that you remain
liable for any amount that is not withheld from your wages. By signing this
offer letter, you accept the terms of this agreement.







--------------------------------------------------------------------------------





Sign-on Grant
You are eligible for a one-time special stock award of 20,000 shares of
Restricted Common Stock ("Restricted Shares") subject to the approval of the
Compensation Committee of the Board of Directors. The Restricted Shares will
vest as follows: Fifty Percent (50%) of the Restricted Shares will vest on the
second anniversary of your start date, with the remaining Fifty Percent (50%) of
the Restricted Shares to vest on the fourth anniversary of your start date. You
must be employed by the Company on each vesting date.


Long Term Incentive Plan
Commencing in 2020, you will be eligible for annual equity grants of
approximately $475,000 subject to the discretion of the Compensation Committee
of the Board of Directors. The equity grants are currently expected to be
comprised of 25% restricted stock awards, 25% stock options and 50% based on
performance-based criteria to be determined prior to the date of grant.


Severance Agreement
Fiesta will enter into a separate agreement with you to provide certain
severance payments upon termination of your employment by Fiesta without Cause
and for reasons other than death or "permanent and total disability" (within the
meaning Section 22(e)(3) of the Code) or by you voluntarily for Good Reason (to
be defined in the agreement). The severance payments will include an amount
equal to one times your annual base salary in effect prior to the date
employment is terminated and an amount equal to a pro rata portion of the
aggregate bonus you would have been entitled to receive with respect to the
fiscal year of termination had employment not been terminated. Such bonus shall
be paid at the same time it would have been paid had your employment not been
terminated.


Temporary Living Allowance
The Company will provide you with $1,500 per month to be used to cover part of
your living costs in Addison, Texas (Housing/Travel Allowance), subject to
change or cancellation at any time in the Company’s sole discretion. When you
permanently relocate or if your employment with the Company terminates for any
reason, ("Eligibility Change") the Company will cease the payment of this
allowance effective immediately.


Insurance Benefits
Details regarding our comprehensive benefits package will be provided to you.
 
Vacation
You are eligible for three weeks of vacation from date of hire through your
ninth year.  On your tenth year of employment, you will then be eligible for
four weeks of vacation.


Personal Days
Commencing your start date you are eligible for one (1) personal/sick days and
each calendar year thereafter, you will receive five (5) personal/sick days. 
  





--------------------------------------------------------------------------------





This offer of employment is contingent upon the following:


•
Acceptable results from all Fiesta employment screening evaluations.

•
Execution of the attached Agreement to Respect Confidential Information.

•
Execution of the attached Binding Arbitration Program acknowledgment.

•
Execution of the attached Background Information Release Form.

•
Satisfactory proof of identification and work authorization as required by
federal law.

•
Satisfactory assurance that you are not subject to any non-compete or other
restrictive covenant that could impair your ability to perform the job
responsibilities of the position you are offered. If you are subject to any such
restrictions, please provide us with a copy of relevant documents at your
earliest convenience.

•
Formal approval of your appointment by the Board of Directors.



While we are confident that we will have a mutually beneficial employment
relationship, employment with Fiesta is at-will and this is not a contract for
employment. Under this relationship, Fiesta may, at any time, decide to end an
individual’s employment with or without cause, prior notice or discipline at
Fiesta’s sole discretion. Likewise, any employee is free to end his or her
employment at any time for any reason with or without notice.


Please let me know if you have any questions.  I can be reached at 786-714-5496.




Warm welcome,




 
 
 
 
/s/ Richard C. Stockinger
 
Accepted:
 
Richard Stockinger
 
/s/ Dirk Montgomery
 
President and Chief Executive Officer
 
Dirk Montgomery
 
Fiesta Restaurant Group, Inc.
 
 
 
 
 
 
 
 
 
9/9/2019
 
 
 
Date
 
 
 
 
 
 
 
 
 





    









